Citation Nr: 1507429	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA RO in Nashville, Tennessee, which, in part, denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, and hypertension.  In August 2010, the Veteran timely disagreed with this rating decision to the extent it denied these claims.

In April 2012, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective November 25, 2008.  In June 2012, the Veteran submitted what appeared to be a timely disagreement as to this disability evaluation, but in June 2013, the Veteran clarified that he did not disagree with this rating decision and simply wished to pursue a claim for increase as of February 28, 2013.  The RO accordingly adjudicated such a claim, increasing the Veteran's rating in a December 2013 rating decision, which the Veteran did not disagree with.

In September 2014, the RO granted service connection for diabetes mellitus.  

The Veteran's appeal of the issues of service connection for PTSD and diabetes mellitus are now moot because the disabilities have been service connected.  The Veteran has not disagreed with either the assigned disability rating or the effective date for these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, these matters have been resolved and are not in appellate status.



FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran's diagnosed hypertension began during his military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records have been obtained, to the extent available.  

The Veteran has not been afforded with a VA examination addressing his hypertension, and no such examination is required.  Indeed, there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As will be discussed in greater detail below, while the evidence confirms a current diagnosis of hypertension, the evidence does not indicate that the Veteran experienced an in-service injury, event, or disease that might have resulted in the development of such a disability.  Furthermore, the Veteran has not identified a relevant in-service event that gave rise to his claimed condition; instead, the Veteran has only broadly contended that his hypertension is related to service.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

In June 2012, the Veteran requested the opportunity to present testimony before the Board, but in December 2014, he withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran argues that he has hypertension as a result of his in-service experiences.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, hypertension is a chronic disease, and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for this disability, if it manifests to a compensable degree within the year after active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If herbicide exposure occurred, the Veteran is entitled to a presumption of service connection for certain disorders.  39 C.F.R. § 3.309(e) (2014).  Hypertension is not, however, among the disorders entitled to presumptive service connection.  While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes hypertension.  39 C.F.R. § 3.309(e), Note 3 (2014). Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's hypertension is not entitled to presumptive service connection.

With respect to medical evidence of a current disability, the Veteran has been diagnosed with hypertension.  The first Hickson element, evidence of a current disability, is accordingly met.  

Regarding the second Hickson element, the Board notes that "hypertension" is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  With this definition in mind, the Board has reviewed the Veteran's service treatment records, and it has found no evidence of complaint of or treatment for hypertension in service.  At his separation physical the Veteran's blood pressure was 126/80 and hypertension was not diagnosed.  The Veteran has not otherwise advanced an argument regarding an in-service event or incident that he believes gave rise to his hypertension.  
Moreover, the evidence does not show the onset of hypertension until approximately 28 years after his separation from service.  The Veteran's VA treatment records show that he was first treated for hypertension in 2008.  The Veteran's claims file is devoid of any record in which a medical professional suggests that the Veteran's hypertension may have either begun during or been otherwise caused by his military service.  

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with hypertension in-service, experienced symptoms of hypertension in-service, or otherwise experienced an event in-service that led to the later development of hypertension.  The Veteran's service treatment records are devoid of any complaints of, treatment for, or symptoms of hypertension.  

Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.

While the Veteran now asserts that his hypertension is the result of his military service; as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his hypertension neither began during nor was otherwise caused by his military service, he is not considered competent (meaning medical qualified) to address the etiology of the disease of hypertension.  Of note, in his claim, the Veteran specifically indicated that his hypertension began in May 2008.

As discussed, the evidence establishes that the Veteran's hypertension began decades after his military service, and no competent evidence has been advanced to suggest that either disease either began during or was otherwise caused by his military service.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


